Title: To James Madison from Thomas Jefferson, 15 April 1825
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello. April 15. 25.
        
        I have received a proposition from Mr. Perry the owner of the lands which separate the two tracts of the University which I think of so much importance to that institution as to communicate to the visiters by letter in their separate situations. The University tract of 100 acres is ¾ of a mile distant from that of the Observatory of 153 acres. The water which supplies the cisterns of the University by pipes arises in the mountain a little without this last tract, and the pipes pass on Perry’s side of the line and thro’ his interjacent lands till they enter the University tract. On his side of the line also is a very bold spring, which might be brought by a small ditch so near the buildings of the University as to be of common use. It is in his power at any time to cut off our pipes and deprive us of that indispensable supply of water. We have always been anxious to purchase this interjacent parcel not only to consolidate our two tracts but to secure the supply of water; but we have never more than intimated a willingness to purchase without pressing him, lest it might induce him to ask an unreasonable price. He is under (as I believe) some pressure which obliges him now to sell it. He gives us the refusal, which if we do not accept, he will sell in lots as he can readily do. We gave him about four years ago 45. D. an acre for the 50 acres adjacent to it. Since that, lands around the University have got to 100. & 130. D. the acre. He offered the parcel in question to the University for 60. D. I refused to treat with him at that, and told him that at 50. D. I would lay it before the Visiters for consideration. He at length agreed, stipulating for 3000. D. in hand, one half the balance at the end of one year, and the other half at the end of the second, with interest from the date. On these terms I cannot but strongly recommend it’s purchase. If once it is sold out in lots we shall never be able to buy again but at exorbitant rates if at all, and our supply of water will assuredly be cut off

from us. What passes thro’ our present pipes with the additional spring will give us the most abundant supply of that element for ever. That you may judge of our means of paying for it, I send you a statement of our income and expenditure for the present and the two next years, drawn up on consultation with Mr. Brockenb[r]ough. You will perceive that I propose to borrow the first payment of 3000. D. from the library fund, which can be repaid from our general funds the next year, in addition to our second payment of 2067. D. to Perry, and still leaving a surplus of 2,679 D. for contingencies that year; and that the same funds will make our third and last payment of 2184. D. in 1827, leaving a contingent surplus for that year of 3094. D. The library fund can well spare the money for awhile as we need not use of it for a year or two more than 40,000. D. leaving 10.000 for mineralogical and geological collections which may be deferred without inconvenience. My own opinion therefore is that we can make the purchase without any danger of embarrassment, and that if not made now it will be forever lost. The part which I think indispensable contains about 100 acres, but it would be better to take in also the 37 acres as it squares our lines, and the Timber on it is worth the price.
        Although the subject is of great and permanent interest to the University I have not thought of proposing a meeting on it, of the great inconvenience of which to the gentlemen I am sensible, and the rather as the sketch of the ground, which I send you, and the prospect of payment can be considered as well separately as together. The only article in the statement of our finances which does not rest on certainty is the number of students calculated on for the next year. For this year I have calculated only on the number now entered 68, and they are coming in nearly every day, and at the summer vacation of the other schools, when they will be disengaged we know that a large number will come, and that in the course of the year we shall be over 100. That we shall have as many the next year as our Dormitories will lodge, all information assures us, and probably as many additional to that as Charlottesville can accommodate, which is expected to be about 100. & would add 1500. D. more to our income. As far as we can judge not one will go to Charlottesville as long as a Dormitory is to be had. As yet there has not been a single application to that place, altho’ several house-keepers there had prepared themselves to take in boarders. If this purchase is approved by your separate letters, I will undertake to act on them as if regularly ordered by the board, as you can pass a vote of confirmation at our first meeting. Perry is pressing (as I believe he is pressed) for an immediate answer.
        All our professors are in place except Mr. Tucker daily expected, and the professor of law whom we have yet to name. We await Mr. Tucker’s arrival to form a board of faculty that the Professors may enter on their functions of order and discipline which some incipient irregularities of the students

begin to call for. From a view which I took of their ages when the whole number was 61. I found 6. of 21. & upwards, 9. of 20—23. of 19—10. of 18—10. of 17—and 3. of 16. Two thirds therefore being of 19. and upwards we may hope are of sufficient discretion to govern themselves, & that the younger 3d by their example as well as by moderate coercion will not be very difficult to keep in order.
        I enclose you a printed copy of our regulations which appear to give satisfaction to both Professors and Students.
        Affectionately an[d] respectfully your’s
        
          Th: Jefferson
        
      